Citation Nr: 1031042	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision in which the RO denied 
the Veteran's claim for service connection for asthma.  The 
Veteran perfected a timely appeal.  

In October 2009, the Veteran testified during a videoconference 
Board hearing before the undersigned Acting Veterans' Law Judge 
at the RO.  A copy of the hearing transcript has been reviewed 
and associated with the claims file.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's current 
asthma is casually related to his military service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the instant case, there is evidence of a current disability.  
As a September 2009, private treatment record shows that Veteran 
was diagnosed with asthma.  In addition, there is also medical 
evidence of in-service incurrence.  Service treatment records 
show that the Veteran was seen for a follow-up appointment for 
bronchitis in September 1992.  He had slight wheezing to the 
right lung.  The Veteran was assessed as having resolving 
bronchitis and there is a notation regarding exercise induced 
asthma.  Another September 1992 service treatment record shows 
that the Veteran complained of having problems breathing when 
finishing up a run-the Veteran stated he could not control his 
breathing.  The Veteran was assessed as having bronchitis and 
possible exercise-induced asthma.  An October 1992 service 
treatment record reveals that the Veteran reported having hard 
time breathing.  Upon examination of the lungs, the Veteran had 
wheezing bilaterally.  An August 1994 service treatment record 
shows that the Veteran complained of asthma and shortness of 
breath.  The Veteran was assessed as having exercise-induced 
asthma with bronchitis.  Later the same month, the Veteran was 
seen for a follow-up for his exercise-induced asthma and he was 
assessed as having exercise-induced asthma with restrictive 
airway disease.  

Given that that the evidence of record establishes that the 
Veteran was treated for exercise-induced asthma in service and 
has a current diagnosis of asthma, the issue before the Board is 
whether there is competent evidence of a nexus between the in-
service disease and the current disability.  

In An April 2009 written statement, the Veteran indicated that he 
is showing all of the same asthma symptoms he had while he was in 
the Marines and has shown these symptoms consistently since he 
was diagnosed with asthma in the Marines.  In addition, the 
Veteran testified at his October 2009 Board hearing that his 
asthma symptoms began in service and have continued since that 
time.  An October 2009 statement, the Veteran's wife indicates 
that the Veteran told her he began having asthma symptoms while 
in the Marines.  His wife's statement also describes her accounts 
of witnessing the Veteran's asthma symptoms that have continued 
since that time.  Similarly, in a September 2009 statement, the 
Veteran's mother indicates that early during the Veteran's 
military career, she received a call from the Veteran stating 
that he had been diagnosed with asthma.  

Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496.  In this case, 
throughout the duration of the appeal, the Veteran has testified 
and submitted numerous written statements which indicate a 
continuity of symptomatology.  Thus, the Board finds the 
Veteran's statements and those of others regarding continuity of 
symptomatology persuasive, competent and credible.  See Buchanan, 
451 F. 3d at 1336.  Also, in Jandreau, supra, the United States 
Court of Appeals for the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  While there is no medical opinion of record which 
specifically links the Veteran's asthma to his military service, 
there is no evidence of record which weighs against the Veteran's 
claim.  Considering the totality of the evidence, including the 
Veteran's credible assertions of in-service asthma symptoms and 
continuity of such symptoms following service, and the nature of 
the disability, the Board finds that the Veteran's asthma began 
in service and was continuous after service.  The lay and medical 
evidence shows a current disability of asthma.  Affording the 
Veteran the benefit of the doubt on the question of medical 
nexus, the Board finds that the criteria for service connection 
for asthma are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for asthma is granted.  




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


